In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated May 31, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Almarean Sweeney, an employee of Tele-Trip Co., Inc. (hereinafter Tele-Trip), was assaulted and robbed by a third party as she exited Tele-Trip’s office located in the east wing of the main terminal at LaGuardia Airport. The plaintiffs commenced the instant action alleging that the defendant had negligently and carelessly created unsafe, dangerous, and hazardous conditions during construction of the east wing and had failed to provide proper security and lighting in the walkway which led to the only unblocked Tele-Trip office entrance. The plaintiffs contend that the court erred in granting the defendant’s motion for summary judgment. We disagree.
*570As the Supreme Court correctly held, the plaintiffs failed to establish that the defendant had notice of prior criminal activity so as to make the present crime foreseeable (see, Mendez v 441 Ocean Ave., 234 AD2d 524). The plaintiffs’ conclusory allegations of prior robberies were patently insufficient to raise triable issues of fact regarding foreseeability or causation (see, Rodriguez v New York City Hous. Auth., 87 NY2d 887; Iannelli v Powers, 114 AD2d 157).
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.